*699The opinion of the court was delivered by
HortoN, C. J.:
The only question presented in this case upon the record before us is as to the constitutionality of an act of the legislature of this state approved February 21,1885, authorizing the board of education of the city of Topeka to issue bonds of its school district for the purpose of purchasing sites for school buildings, erecting new school buildings, etc., in an amount not exceeding one hundred thousand dollars, upon a majority vote of the electors of the district. The plaintiffs contend that the act is a special law, and therefore in conflict with § 17 of article 2 of the constitution of the state, and that the act confers corporate powers, and thereby is also in conflict with §1 of article 12 of the constitution. The first objection to the act must be disposed of favorably to its constitutionality, upon the authority of The State v. Hitchcock, 1 Kas. 178; and Comm’rs of Norton County v. Shoemaker, 27 Kas. 77. It was decided in The State v. Hitchcock, supra—
“That the .legislature must determine whether its purpose can or cannot be expediently accomplished by a general law, and the mere fact that certain results could be accomplished by a general law does not necessarily avoid a special law passed to effect them.”
In Comm’rs of Norton County v. Shoemaker, supra, the writer of this stated in the opinion, among other things, that—
“The legislature, under the constitution, has discretion to determine the necessity for such special laws, and such statute is analogous to those conferring authority by special acts upon counties, townships and school districts to issue bonds.” (Sec also Beach v. Leahy, 11 Kas. 23; Harvey v. Comm’rs of Rush County, 32 id. 159.)
The other objection involves a more difficult question; but upon careful consideration, we think the decision in Beaeh v. Leahy, supra, and the reasoning of the court therein, decisive •of the case in favor of the affirmance of the judgment of the court below.
In commenting upon article 12 of the constitution, Mr. Jus*700tice Brewer, speaking for the court in that case, said, with reference to counties, townships and school districts, that—
“They are called in the statute bodies corporate; yet they are denominated in the books, and known to the law, as quasi corporations, rather than as corporations proper. They possess some corporate functions and attributes, but they are primarily political subdivisions, agencies in the administration of civil government, and their corporate functions ai’e granted to enable them more readily to perform their public duties. . . . Giving corporate capacity to certain agencies in the administration of civil government, is not the creation of such an organization as was sought to be protected by article 12 of the constitution. This distinction between quasi corporations and corporations proper is no new thing, nor of recent recognition. . . . The conclusion to which these investigations have led us is, that among public corporations only corporations proper are included within the scope of article 12 of the state constitution, and that a school district is only a quasi corporation, and not covered by its provisions.”
The board of education of the city of Topeka, of course, is not a private corporation, nor is it a corporation created with political and legislative powers like cities and towns for the local civil government and police regulation of the inhabitants of the particular district included in the boundaries of the corporation. The fact that its limits or boundaries are the same as those of the city of Topeka, makes no difference in that particular. It is just the same as if it constituted any other territorial district described as the board of education of said district. The board of education has power to select its own officers, to make its rules- and regulations, to establish a high school whenever in its opinion the educational interests of the city demand the same, and to exercise sole control over the public schools and school property of the city. The title of all property held for the use or benefit of the public schools within the territory over which the board of education has jurisdiction, is vested in the board. The board is required annually to make an estimate of the amount of funds necessary and requisite for the support and maintenance of the public schools under its. *701charge, and also of the amount necessary to pay the interest on the bonds issued by the board, accruing during the year, and the amount of sinking fund necessary to be collected during such year for the payment and redemption of the bonds; and shall cause to be certified by the president and clerk of the board to the county clerk of the county in which the city is situated, the percentage by it levied on the real and personal property of and within the city, as returned on the assessment-roll of the county. The board may also issue bonds and negotiate the same for school buildings, etc., upon conditions prescribed by the statute. In brief, the corporate functions of the board of education of a city of the first class are granted by the state to assist in carrying out the general common-school system adopted by the state. (Laws of 1876, ch. 122, art. 10; Laws of 1881, ch. 149, §§1,2; Laws of 1885, ch. 100, §1.)
In our opinion, the board of education of the city of Topeka is a distinct corporation from the municipal corporation of the city of Topeka. We think it is a quasi corporation only, and is not a corporation proper, as embraced within the scope of article 12 of the state constitution. (Heller v. Stremmel, 52 Mo. 309; Wright v. Stockman, 59 Ind. 65.)
For a fuller statement, and a further discussion of the case, we refer to the opinion of the learned trial judge, in whose conclusion as to the constitutionality of chapter 56, we concur.
The order and judgment of the superior court will be affirmed.
All the Justices concurring:.